Citation Nr: 1527156	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-29 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to August 25, 2010, for the award of service connection for PTSD.

3.  Entitlement to an effective date prior to June 6, 2012, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disability.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2012 and July 2013 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Throughout the entire period of claim, the Veteran's PTSD has been shown to have caused occupational and social impairment with deficiencies in most areas; however, total social impairment has not been shown at any time.

2.  The first communication from the Veteran to VA evidencing intent to file a claim of service connection for PTSD was received by VA on August 25, 2010.

3.  It is reasonably shown that the Veteran's service-connected disability has precluded him from securing or following a substantially gainful occupation since the date of his retirement on January 5, 2011.


CONCLUSIONS OF LAW

1.  A rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2014).

2.  An effective date prior to August 25, 2010, for the award of service connection for PTSD, is not warranted.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2014).

3.  An effective date of January 5, 2011, but no earlier, is warranted for the award of a TDIU rating due to service-connected PTSD.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

As the April 2012 rating decision on appeal granted service connection for PTSD and assigned a disability rating and effective date for that award, and the July 2013 rating decision on appeal granted a TDIU rating and assigned an effective date for that award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman, 19 Vet. App. at 473, 484-86, aff'd, 483 F.3d at 1311.  In September 2013 and December 2013, a statement of the case (SOC) provided notice on the "downstream" issues of entitlement to an increased initial rating and earlier effective date, as applicable.  A December 2013 supplemental SOC (SSOC) readjudicated the matters of an increased rating and earlier effective date for the award of service connection for PTSD after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  [The record reflects that VA made multiple attempts to contact the Veteran's private treatment provider, Dr. Glogau - via a phone call in October 2011 and via letters in March 2013 and May 2013 - to secure all available treatment records for the Veteran.  However, in response, Dr. Glogau only submitted the reports of private psychiatric examinations dated in August 2010 and May 2013.  The Veteran was notified by VA via letters in October 2011 and May 2013 that it was ultimately his responsibility to see that VA received all relevant records from Dr. Glogau.  As the Veteran has not provided any additional records from Dr. Glogau, and because over two years have passed since he was last notified of his responsibility regarding the submission of such records, the Board concludes that VA has no further duty to request any additional records from Dr. Glogau.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).]  The RO arranged for a pertinent VA psychiatric examination in October 2011, as well as pertinent VA examinations for his other service-connected disabilities (relevant to the effective date issue for his TDIU rating) in January 2011, September 2011, and April 2013.  The Board finds that the reports of these VA examinations contain sufficient specific clinical findings and informed discussion of the history and features (and related functional impairment) of the disabilities at issue to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of the rating and effective date for the award of service connection for PTSD and the matter of the effective date for the award of a TDIU rating, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.


Increased Rating for PTSD

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran's PTSD has been rated under Code 9411 and the General Rating Formula for Mental Disorders, which provides the following criteria:

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran has been assigned Global Assessment of Functioning (GAF) scores for his PTSD during the applicable timeframe.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013) [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it, as here.  79 Fed. Reg. 45094 (Aug. 4, 2014).)

On private psychiatric examination in August 2010, the Veteran's current symptoms were noted to include hypervigilance, avoidance of crowds, intolerance of having anyone behind him (including positioning himself with his back to the wall when in a public place), being "hardhearted" and hard to get close to, difficulty trusting people, sleep difficulties (both with going to sleep and staying asleep), nightmares, night sweats, getting up during the night to check the locks on doors and windows, seeing shadows in his peripheral vision (and sometimes while driving, he will think there is a vehicle next to him when there is none), avoidance of talking about his time in the military, avoidance of watching war movies and other stimuli associated with stressor events, exaggerated startle response, intrusive thoughts of stressor events, increased arousal, and hyperirritability.  It was noted that he did not socialize and that he preferred to spend time alone.  A mental status examination revealed that his mood was agitated, his affect was restricted, and his narrative was not always linear; however, he was cooperative and oriented, with normal dress, and with no current suicidal or homicidal ideation.  The examiner diagnosed the Veteran with chronic severe PTSD, and assigned a GAF score of 37.  The examiner noted that the Veteran's PTSD symptoms had caused significant disturbances in all areas of his life, to include clinically significant impairment in his occupational, social, and personal life.  Regarding the Veteran's social and occupational impairment due to his PTSD, the examiner stated the following: "Because of his hypervigilance and isolating behaviors, he is severely compromised in his ability to initiate or sustain work or social relationships.  Due to the severity and chronicity of his PTSD symptoms, his prognosis for recovery is poor.  I consider him to be totally and permanently disabled."

In a January 2011 statement, the Veteran reported that he continued to experience frequent nightmares about his Vietnam experiences.  A February 2011 VA treatment record noted that he had admitted to being depressed and having suicidal ideation, but with no plan or intent.  An April 2011 VA treatment record noted that he had admitted to having a depressed mood; a mental status examination confirmed that his mood was depressed, and also revealed that he was tearful with restricted affect, but with no suicidal or homicidal ideation; it was noted that he could benefit from cognitive-behavior techniques to manage his mood, but he said that he did not desire counseling at the present time.

On VA psychiatric examination in October 2011, the Veteran's current symptoms were noted to include recurrent and distressing recollections and dreams of stressor events, intense psychological distress and physiological reactivity on exposure to cues of stressor events, efforts to avoid thoughts and reminders of stressor events, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), suicidal ideation, and impaired impulse control (such as unprovoked irritability with periods of violence).  In terms of his social history, he reported that his anger and desire to isolate had caused problems in his 41-year marriage, that he had good relationships with his five children and four grandchildren but no longer had a desire to communicate with other family members, that he currently had only a few friends and socialized very little, that he wanted to stay around the house most of the time, and that he liked to work on cars but had no other interests.  In terms of his occupational history, it was noted that he retired from his 35-year job as a truck driver in 2010.  The examiner diagnosed the Veteran with PTSD, and assigned a GAF score of 55.  Regarding the Veteran's social and occupational impairment due to his PTSD, the examiner opined that such impairment was best summarized as resulting in reduced reliability and productivity.

On private psychiatric examination in May 2013, the Veteran's current symptoms were noted to include intrusive memories of his stressor events, avoidance of talking about his time in the military, avoiding being around other people (due to fear of getting into a confrontation and losing his temper), difficulty paying attention, problems with concentration, hypervigilance, preferring to stay at home, being alert (and constantly looking for exits) when in public places, hyperarousal, problems with memory, and hyperirritability.  It was noted that he preferred to spend time alone and that his wife was frustrated with him because his mind wandered.  The examiner diagnosed the Veteran with chronic severe PTSD, and assigned a GAF score of 37.  Regarding the Veteran's social and occupational impairment due to his PTSD, the examiner stated the following: "His hypervigilance and hyperarousal prevent him from being consistently productive at any job.  His problems with memory and concentration negatively impact his ability to learn new skills.  Due to cognitive problems[,] he is not able to perform any job that requires extended periods of concentration, problem solving, or decision-making.  Because of his hyperirritability and hypervigilance, he is severely compromised in his ability to initiate or sustain work or social relationships.  Due to the severity and chronicity of his PTSD symptoms, his prognosis for recovery is poor.  Therefore, I consider him to be totally and permanently disabled and unemployable."

Throughout the entire period of claim, the Veteran's PTSD has been shown to have caused occupational and social impairment with deficiencies in most areas, as evidenced by symptoms such as suicidal ideation, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances (including work or a work-like setting).  However, the disability is not shown to have caused total social impairment at any time, as evidenced by his ongoing relationships with his wife of more than 40 years and his children and grandchildren.  GAF scores of 37 and 55 have been assigned throughout the period of claim, reflecting moderate to severe symptomatology.  Accordingly, the Board finds that a rating in excess of 70 percent for PTSD is not warranted at any time during the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria under Code 9411 and General Rating Formula for Mental Disorders provide for a rating in excess of that assigned for a greater degree of psychiatric disability, but such greater degree of psychiatric disability is not shown.  The diagnostic criteria encompass all symptoms and related functional impairment of the disability shown during the applicable timeframe and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.

The preponderance of the evidence is against the claim for an increased rating for PTSD.  There is no doubt to be resolved in the Veteran's favor.

Earlier Effective Date for Award of Service Connection for PTSD

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.160.  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a Veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

The Veteran alleges that he filed his claim for service connection for PTSD in May 2010, and therefore contends that the effective date for the award of service connection for his PTSD should be based on that May 2010 date.

The Veteran was discharged from active service in April 1970.  On his formal claim of service connection for PTSD (VA Form 21-526), the Veteran hand-wrote "5/24/10" in the "Date Signed" box (Item 43).  However, this formal claim was not received by VA until August 25, 2010, as evidenced by the RO's date stamp on the first page of that document.  The record does not contain any communication from the Veteran that may be reasonably construed as a formal or informal claim of entitlement to service connection for PTSD received by VA prior to August 25, 2010.

The Board finds that the earliest possible effective date for the award of service connection for PTSD is August 25, 2010, the date on which VA received the Veteran's formal claim for service connection.  The facts pertaining to this claim are clear; there is no doubt to be resolved.  Accordingly, the appeal in this matter must be denied.

Earlier Effective Date for Award of TDIU Rating

As noted above, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

On August 25, 2010, the Veteran filed a formal claim (VA Form 21-526) of service connection for PTSD.  An April 2012 rating decision granted service connection for PTSD, and assigned an initial rating of 70 percent, effective August 25, 2010 (the date VA received his VA Form 21-526).  During the course of his appeal of the initial rating assigned for PTSD, a claim for a TDIU rating due to service-connected PTSD was raised in the context of that increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2012, the Veteran's most recent employer submitted a VA Form 21-4192 to VA which noted that the Veteran had retired on January 5, 2011; no reason for such retirement was provided.

On June 6, 2012, the Veteran filed a formal claim (VA Form 21-8940) for a TDIU rating due to his service-connected disabilities.  A July 2013 rating decision granted a TDIU rating, effective June 6, 2012 (the date VA received his VA Form 21-8940).

The Veteran is service-connected for the following disabilities: PTSD (rated 70 percent, effective August 25, 2010); coronary artery disease (CAD) with history of myocardial infarction (rated 60 percent, effective March 5, 2001); diabetes mellitus type II (rated 20 percent, effective March 5, 2001); and erectile dysfunction associated with diabetes mellitus type II (rated 0 percent, effective June 6, 2012).  The combined rating for these service-connected disabilities has been 70 percent since March 5, 2001 and 90 percent since August 25, 2010.  Thus, the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) have been met since March 5, 2001.

The evidence of record documents the following findings with regard to the effects of the Veteran's service-connected PTSD on his employment (and employability).  On private psychiatric examination in August 2010, the examiner stated that, because of the Veteran's PTSD symptoms, he was "severely compromised" in his ability to initiate or sustain work relationships.  On VA psychiatric examination in October 2011, it was noted that he had retired from his 35-year job as a truck driver in 2010 [though, as noted above, the evidence reveals that his actual retirement date was January 5, 2011], and that his PTSD symptoms caused him to have difficulty in establishing and maintaining effective work relationships, difficulty in adapting to stressful circumstances (including work or a worklike setting), and occupational impairment resulting in reduced reliability and productivity.  On private psychiatric examination in May 2013, the examiner stated the following: "His hypervigilance and hyperarousal prevent him from being consistently productive at any job.  His problems with memory and concentration negatively impact his ability to learn new skills.  Due to cognitive problems[,] he is not able to perform any job that requires extended periods of concentration, problem solving, or decision-making.  Because of his hyperirritability and hypervigilance, he is severely compromised in his ability to initiate or sustain work or social relationships.  Due to the severity and chronicity of his PTSD symptoms, his prognosis for recovery is poor.  Therefore, I consider him to be totally and permanently disabled and unemployable."

The evidence of record documents the following findings with regard to the effects of the Veteran's other service-connected disabilities (i.e., CAD, diabetes mellitus type II, and erectile dysfunction) on his employment (and employability).  On VA heart examination in January 2011, the examiner opined that the Veteran's ischemic heart disease (diagnosed as CAD) did not impact his ability to work.  An April 2011 VA treatment record noted the Veteran's report that he had to retire from his job as a truck driver in January 2011 because he could not pass the physical to drive a truck anymore.  On VA diabetes examination in September 2011, the examiner opined that the Veteran's diabetes mellitus type II did not impact his ability to work.  On VA diabetes examination in April 2013, the examiner opined that the Veteran's diabetes mellitus type II did not impact his ability to work.  On VA heart examination in April 2013, the examiner opined that the Veteran's ischemic heart disease (diagnosed as CAD) did impact his ability to work, in that he was unable to do physically demanding work secondary to that disability; however, it was noted that sedentary labor was not precluded.  On VA genitourinary examination in April 2013, the examiner opined that the Veteran's male reproductive system condition (diagnosed as erectile dysfunction) did not impact his ability to work.  On private psychiatric examination in May 2013, the examiner noted that the Veteran had to give up his job as a commercial driver because of his insulin regime.

With regard to the appropriate regulations to apply when determining an effective date for the award of a TDIU, in Hurd v. West, 13 Vet. App. 449 (2000), the Court stated that "a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim."  Id. at 450.  Nonetheless, the Court has clarified that, "Hurd does not stand for the proposition that an assertion of entitlement to TDIU is always a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).  Rather, where a TDIU is raised in a case where the assignment of the initial disability rating is on direct appeal, it is error for VA to consider the matter under the regulations relating to effective dates for increased ratings.  Id.

As noted above, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  If the Board considers the Veteran's claim for a TDIU rating to have been received on August 25, 2010 (in conjunction with VA's receipt of his claim of service connection, and thereafter increased initial rating and inferred TDIU claim, for PTSD), then the date entitlement arose (i.e., January 5, 2011, the date of the Veteran's retirement) would be after the date of claim, and the proper effective date would be the latter of these two dates (i.e., January 5, 2011).  However, if the Board considers the Veteran's claim for a TDIU rating to have been received on June 6, 2012 (in conjunction with VA's receipt of his VA Form 21-8940), then the date entitlement arose (i.e., January 5, 2011, the date of the Veteran's retirement) would be before the date of claim, and the proper effective date would be the latter of these two dates (i.e., June 6, 2012).

In light of the evidence outlined above (to include the probative statements made by the private and VA psychiatric examiners), and after resolving all doubt in the way that is most beneficial to the Veteran, the Board finds that it is reasonably shown that the Veteran's service-connected PTSD (rated 70 percent) has precluded him from securing or following a substantially gainful occupation since the date of his retirement on January 5, 2011.  Given the Court's holding in Rice and the specific facts of the Veteran's appeal, the Board will consider an inferred TDIU claim to have arisen from the August 25, 2010 claim (in conjunction with VA's receipt of his claim of service connection, and thereafter increased initial rating, for PTSD.  VA treatment records in April 2011 reflected that the Veteran was unemployed as of January 2011.  As such, the date entitlement arose (i.e., January 5, 2011, the date of the Veteran's retirement) would be after the date of claim (i.e., August 25, 2010), and the proper effective date would be January 5, 2011 as this is the latter of these two dates.

Accordingly, the Board finds that an earlier effective date of January 5, 2011, but no earlier, is warranted for the award of a TDIU rating due to service-connected PTSD.


ORDER

A rating in excess of 70 percent for PTSD is denied.

An effective date prior to August 25, 2010, for the award of service connection for PTSD, is denied.

An effective date of January 5, 2011, for the award of a TDIU rating due to service-connected PTSD, is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


